      2:21-cv-00044-RMG         Date Filed 06/11/21        Entry Number 28    Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Maria Hart and Tracee Le Flore,     )
individually and on behalf of all others
                                    )
similarly situated,                 )
                                    )
      Plaintiffs,                   )                      Civil Action No.: 2:21-44-RMG
                                    )
              v.                    )
                                    )                          ORDER AND OPINION
Navy Federal Credit Union,          )
                                    )
      Defendant.                    )
___________________________________ )

       Before the Court is Defendant’s motion to dismiss (Dkt. No. 19). For the reasons set forth

below, the motion is granted in part and denied in part.

I.     Background1

       This is a putative class action regarding Defendant Navy Federal Credit Union (“NFCU”)’s

allegedly wrongful assessment of international service assessment fees (“ISAFs”) on checking

account holders. Named Plaintiff Maria Hart alleges that by assessing ISAFs on online purchases

where account holders are physically in the United States and the merchants are located abroad

Defendant breached applicable contracts with account holders. Plaintiff brings this action on

behalf of: “All holders of a Navy Federal checking account who, within the applicable statute of

limitations preceding the filing of this lawsuit, incurred [ISAFs] on a transaction made in the

United States.” (Dkt. No. 12 ¶ 45). Plaintiff alleges she is a citizen of South Carolina and that


1
 On May 26, 2021, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), named Plaintiff Tracee Le Flore
voluntarily dismissed her claims without prejudice. (Dkt. No. 23). The Court therefore analyzes
Defendant’s motion only as it concerns named Plaintiff Maria Hart.
      2:21-cv-00044-RMG          Date Filed 06/11/21       Entry Number 28        Page 2 of 8




NFCU is a citizen of Virginia. Plaintiff brings one cause of action—breach of contract including

the covenant of good faith and fair dealing.

        NFCU moves to dismiss the Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(1),

12(b)(2), and 12(b)(6). (Dkt. No. 19). Plaintiff opposes. (Dkt. No. 22).2 NFCU filed a reply. (Dkt.

No. 27).

       Defendant’s motion is fully briefed and ripe for disposition.

II.    Legal Standard

       Rule 12(b)(1) of the Federal Rules of Civil Procedure allows a defendant to move to

dismiss an action for lack of subject matter jurisdiction. When presented with a 12(b)(1) motion,

the Court “is to regard the pleadings' allegations as mere evidence on the issue, and may consider

evidence outside the pleadings without converting the proceeding to one for summary judgment.”

Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir.

1991); see also Lovern v. Edwards, 190 F.3d 648, 654 (4th Cir. 1999) (determination of subject-

matter jurisdiction “may be based on the court's review of the evidence”). “The court may dismiss

a case for lack of subject matter jurisdiction on any of the following bases: (1) the complaint alone;

(2) the complaint supplemented by undisputed facts evidenced in the record; or (3) the complaint

supplemented by undisputed facts plus the court's resolution of disputed facts.” Friends of Dereef

Park v. Nat'l Park Serv., No. 2:13-cv-03453-DCN, 2015 WL 12807782, at *4 (D.S.C. Apr. 13,



2
 In her opposition, Plaintiff withdraws her punitive damages claim without prejudice. (Dkt. No.
22 at 33) (“Plaintiff concedes for the purposes of her current pleading that a claim for punitive
damages is not at issue and agrees not to pursue such relief, without prejudice to amending the
pleading to assert a claim for such relief if it is later determined that a claim exists.”). The Court
will therefore not address NFCU’s argument that Plaintiff fails to state a punitive damage claims
as the argument is now moot.
                                                  2
       2:21-cv-00044-RMG          Date Filed 06/11/21       Entry Number 28         Page 3 of 8




2015) (internal citations omitted). The plaintiff has the burden of proving that subject-matter

jurisdiction exists. See Evans v. B.F. Perkins Co., a Div. of Standex Intern. Corp., 166 F.3d 642,

647 (4th Cir. 1999).

        Rule 12(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an action if

the complaint fails “to state a claim upon which relief can be granted.” A claim survives the

motion if the complaint provides enough facts to “‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). This is a test of the legal sufficiency of the complaint and, therefore, Rule

12(b)(6) “does not resolve contests surrounding the facts, the merits of the claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992).

Instead, the district court’s “inquiry then is limited to whether the allegations constitute a short and

plain statement of the claim showing that the pleader is entitled to relief.” Id. (internal quotation

marks and citation omitted). For that analysis, the district court “need not accept as true

unwarranted inferences, unreasonable conclusions, or arguments”; however, it must “assume the

truth of all facts alleged in the complaint and the existence of any fact that can be proved, consistent

with the complaint’s allegations.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175,

180 (4th Cir. 2000).

III.    Discussion

           a. The South Carolina Door-Closing Statue

        First, NFCU argues that South Carolina’s “door-closing” statute prohibits Plaintiff from

representing a national class.

        S.C. Code Ann. § 15-5-150 provides:


                                                   3
      2:21-cv-00044-RMG          Date Filed 06/11/21      Entry Number 28        Page 4 of 8




       An action against a corporation created by or under the laws of any other state,
       government or country may be brought in the circuit court:

       (1) By any resident of this State for any cause of action; or

       (2) By a plaintiff not a resident of this State when the cause of action shall have
       arisen or the subject of the action shall be situated within this State.


S.C. Code Ann. § 15-5-150 (the “door-closing statute”).

       In Proctor & Schwartz, Inc. v. Rollins, 634 F.2d 738, 739-40 (4th Cir. 1980), the Fourth

Circuit held that a federal court exercising diversity jurisdiction must apply § 15-5-150 unless

countervailing federal considerations are present. The Fourth Circuit confirmed that in Central

Wesleyan College v. W.R. Grace & Co., 6 F.3d 177, n.3 (4th Cir. 1993).3

       In Farmer v. Monsanto Corp., 353 S.C. 553 (2003), the South Carolina Supreme Court

examined whether the door-closing statute limits a class action against a foreign corporation in a

state court. In reaching the conclusion that it did, 353 S.C. at 558 (“§ 15-5-150 controls the

eligibility of class members in a class action where the defendant is a foreign corporation”), the

South Carolina Supreme Court distinguished Central Wesleyan and stated that the door-closing

statute would not apply to federal suits. Although Plaintiff relies heavily on this dicta, it is not



3
  In Szantay v. Beech Aircraft Corp., 349 F.2d 60 (4th Cir. 1965), the Fourth Circuit originally
recognized three countervailing considerations. These considerations included: “(1) the purpose in
the grant of diversity jurisdiction of avoiding discrimination against nonresidents; (2) the policy
of encouraging a state to enforce the laws of its sister states; and (3) the fact that South Carolina
was the only state in the country in which the two defendants could be joined.” See Proctor &
Schwartz, Inc. v. Rollins, 634 F.2d 738, 740 (4th Cir. 1980) (discussing Szantay). “[T]he Fourth
Circuit Court of Appeals [has since] . . . limited . . . Szantay balancing to situations in which a
plaintiff has no other available forum in which to bring its action.” Cal. Buffalo v. Glennon–Bittan
Group, Inc., 910 F. Supp. 255, 257 (D.S.C. 1996) (citing Rollins, 634 F.2d 740 (noting that the
crucial question when applying § 15-5-150 is whether South Carolina might be the only state in
which a party could join multiple defendants)).
                                                 4
      2:21-cv-00044-RMG           Date Filed 06/11/21       Entry Number 28         Page 5 of 8




controlling in this Court. It is the province of the federal courts, not state courts, to determine what

law is to be applied in the federal courts. Thus, considering Fourth Circuit case law, the Court finds

that the door-closing statute, § 15-5-150, is applicable in this case unless there is a countervailing

federal interest as stake.

        In Central Wesleyan, the countervailing federal policy was the interest in consolidating

asbestos litigation. Plaintiff argues that there are countervailing federal policies present in this case

such as judicial economy and efficiency. Judicial economy and efficiency will potentially be an

issue in every case. These justifications are insufficient to constitute a countervailing federal policy

and do not prevent the application of the South Carolina door closing statute in this case.

        Given the above, the Court finds that § 15-5-150 applies and that each member of the

putative class must meet the requirements of this statute. Therefore, Plaintiff’s claims are

dismissed to the extent that they purport to bring claims on behalf of a national class. Farmer 353

S.C. at 558-59; see also Spelman v. Bayer Corp., No. 7:10-CV-00091-JMC, 2011 WL 13312222,

at *5 (D.S.C. Feb. 22, 2011) (applying the door-closing statute at the motion to dismiss stage).

NFCU’s motion is thus granted on this point.4

            b. Plaintiff’s Breach of Contract Claim




4
  In its motion, NFCU presents alternative arguments aimed at limiting Plaintiff’s putative class—
namely that that the Court lacks personal jurisdiction over NFCU as to non-resident members of
the purported class, (Dkt. No. 19-1 at 17-21), and that Plaintiff lacks Article III standing to
represent a national class, (id. at 21-23). Because the Court finds the door-closing statute applies,
the Court need not address these other arguments.

                                                   5
      2:21-cv-00044-RMG          Date Filed 06/11/21      Entry Number 28        Page 6 of 8




       NFCU argues that Plaintiff’s Amended Complaint fails to state a claim for breach of

contract as it does not identify a legally enforceable contract between Plaintiff and NFCU. NFCU

also argues that Plaintiff’s Amended Complaint does not adequately allege breach.

       The elements of breach of contract under Virginia law5 are “(1) a legally enforceable

obligation of a defendant to a plaintiff; (2) the defendant's violation or breach of that obligation;

and (3) injury or damage to the plaintiff caused by the breach of obligation.” JTH Tax, LLC v.

Shahabuddin, 477 F. Supp. 3d 477, 481 (E.D. Va. 2020), reconsideration denied, No. 2:20CV217,

2020 WL 6291325 (E.D. Va. Oct. 27, 2020).

       Under Virginia contract law, whether a contract is ambiguous is an issue of law for the

court to determine. Pocahontas Min. Ltd. Liability Co. v. CNX Gas Co., LLC, 276 Va. 346, 666

S.E.2d 527, 530 (Va. 2008). A contract is ambiguous “when the contract's language is of doubtful

import, is susceptible of being understood in more than one way or of having more than one

meaning, or refers to two or more things at the same time.” Id. “Ambiguity is created by the

doubleness of meaning of an expression used in a written instrument.” Galloway Corp v. S.B.

Ballad Const. Co., 250 Va. 493, 464 S.E.2d 349, 354 (Va. 1995) (internal quotation marks,

citation, and alterations omitted).

       The Court finds that Plaintiff’s Amended Complaint adequately alleges the existence of a

legally enforceable obligation and its plausible breach. The Amended Complaint adequately

alleges that Plaintiff and putative class members held checking accounts with NFCU and used their



5
 NFCU contends, and Plaintiff appears to agree, that Virginia law governs Plaintiff’s contracts
with NFCU. (Dkt. No 19-1 at 13 n.5); (Dkt. No. 22 at 20); see also (Dkt. No. 12-2 at 2) (“This
Agreement, including any claim or dispute arising under it, shall be governed by federal law and
the laws of the Commonwealth of Virginia.”).
                                                 6
      2:21-cv-00044-RMG         Date Filed 06/11/21      Entry Number 28        Page 7 of 8




accounts while making purchases online with NFCU-issued debit cards. The Amended Complaint

also adequately alleges that these debit cards were subject to a binding agreement with NFCU. See

Debit Card Disclosure, (Dkt. No. 12-2) (stating the Debt Card Disclosure is an “agreement”

between “you” and NFCU and further stating that “[y]ou must be a Navy Federal Member or joint

owner [and] have an open checking account” to use a NFCU debit card); (Dkt. No. 12 ¶¶ 18-21)

(alleging a purchase subject to ISAFs); see also Schedule of Fees and Charges, (Dkt. No. 12-1).

       The Amended Complaint further alleges plausibly that, by assessing ISAFs on account

holders for online purchases that were made while the accountholder was physically located in the

United States from merchants abroad, NFCU breached its agreements with accountholders. For

example, in its Schedule of Fees and Charges, NFCU states that ISAFs will be assessed on “point-

of-sale6 and ATM transactions made in foreign countries.” (Dkt. No. 12-1 at 4). At the pleading

stage, and considering other allegations in the Amended Complaint, see (Dkt. No. 12 ¶¶ 28-29,

35-40), the Court finds this language does not speak with the clarity NFCU ascribes it. See Video

Zone, Inc. v. KF & F Properties, L.C., 594 S.E.2d 921, 923 (Va. 2004) (noting “whether a contract

provision is ambiguous presents a question of law, not fact” and further noting that “[t]he language

of a contract is ambiguous if it may be understood in more than one way or when it refers to two

or more thins at the same time”) (internal quotation marks omitted). In sum, because “the

construction of ambiguous contract provisions is a factual determination that precludes dismissal

on a motion for failure to state a claim,” the Court denies NFCU’s motion on this point. See W.C.

Eng., Inc. v. Rummel, Klepper & Kahl, LLP, No. 6:17-CV-00018, 2017 WL 2123878, at *5 (W.D.


6
  Plaintiff notes that “point of sale” is defined by Merriam-Webster as meaning “of or relating to
the place (such as a check-out counter) where an item is purchased.” Merriam-Webster,
https://www.merriam-webster.com/dictionary/point-of-sale (emphasis added).
                                                 7
      2:21-cv-00044-RMG         Date Filed 06/11/21    Entry Number 28       Page 8 of 8




Va. May 16, 2017) (quoting Martin Marietta Corp. v. International Telecomm. Satellite Org., 991

F.2d 94, 97 (4th Cir. 1992)).

IV.    Conclusion

       For the foregoing reasons, Defendant’s motion to dismiss (Dkt. No. 19) is GRANTED IN

PART AND DENIED IN PART. The motion is GRANTED to the extent that Plaintiff’s claims

on behalf of a national class are dismissed. The motion is otherwise DENIED.

       AND IT IS SO ORDERED.

                                                   s/ Richard Mark Gergel
June 10, 2021                                      United States District Judge
Charleston, South Carolina




                                              8
